Lipscomb, J.
The judgment in this case was affirmed at the last term of this court, without reference to the merits, on filing the transcript of the record by the appellee after the expiration of the thirty days from the commencement of the term. The transcript of the record on which the judgment was affirmed is defective in what is considered an essential requisite: the clerk does not certify that it is a full transcript of all the proceedings in the cause.
It does not appear that the appeal awarded at the trial was consummated by giving bond; consequently, according to tho decision in Mills v. Bagby, there was no appeal. The affirmance of the judgment was therefore a nullity and void on both the grounds mentioned. The mandate issued is therefore-revoked.
Ordered accordingly.